                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 1 of 15 Page ID #:1293

                                                                                                                        JS-6


                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Lourdes Lefevre et al.,
                                                                                    5:15-cv-01305-VAP-SPx
                                  6                       Plaintiffs,
                                  7                       v.
                                                                                      Order GRANTING Motion for
                                                                                     Approval of PAGA Settlement IN
                                  8       Five Star Quality Care, Inc. et al.             PART (Dkts. 76, 77)
                                  9                       Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         On November 30, 2020, Lourdes Lefevre (“Plaintiff”) filed an
                                 13   unopposed Motion for Approval of PAGA Settlement (“Motion”). (Dkts. 76,
                                 14   77). After considering all the papers filed in support of the Motion, the Court
                                 15   GRANTS the Motion IN PART.
                                 16
                                 17                                 I.   BACKGROUND
                                 18         Plaintiff is a former employee of Defendant Five Star Quality Care,
                                 19   Inc. During her employment with Defendant, she worked as a personal care
                                 20   giver for patients at a senior living center, including those with terminal
                                 21   illnesses and debilitating conditions like Alzheimer’s Disease and dementia.
                                 22   (Dkt. 76, at 2). On February 17, 2015, Plaintiff sent the California Labor and
                                 23   Workforce Development Agency (“LWDA”) a notice that Defendant allegedly
                                 24   violated the Labor Code. (Id.) On May 20, 2015, she filed a class action
                                 25   complaint, alleging labor code violations for unpaid wages, unpaid meal and
                                 26

                                                                                1
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 2 of 15 Page ID #:1294




                                  1   rest period premiums, failure to timely pay final wages, non-compliant wage
                                  2   statements, and unreimbursed business expenses. (Id.)
                                  3
                                  4         Based on these violations, Plaintiff brought (i) a representative action
                                  5   under California’s Private Attorneys General Act (“PAGA”) and (ii) a class
                                  6   action on behalf of other employees of Defendant who allegedly
                                  7   experienced the same violations. (Dkt. 1-1, at ¶19).
                                  8
                                  9         On November 12, 2019, the Court granted Defendant’s Motion to
                                 10   Compel Arbitration with regard to Plaintiff’s non-PAGA claims and stayed the
Central District of California
United States District Court




                                 11   PAGA claims pending completion of the arbitration. (Dkt. 75). The parties
                                 12   now request that the Court approve the proposed settlement under section
                                 13   2699(l) of the California Labor Code. (Dkt. 76).
                                 14
                                 15                            II.   LEGAL STANDARD
                                 16         The California legislature enacted PAGA “to allow aggrieved
                                 17   employees, acting as private attorneys general, to recover civil penalties for
                                 18   Labor Code violations, with the understanding that labor law enforcement
                                 19   agencies were to retain primacy over private enforcement efforts.” Arias v.
                                 20   Superior Court, 46 Cal. 4th 969, 980 (2009); Baumann v. Chase Inv. Servs.
                                 21   Corp., 747 F.3d 1117, 1121 (9th Cir. 2014) (“If the California Labor and
                                 22   Workforce Development Agency (‘LWDA’) declines to investigate an alleged
                                 23   labor law violation or issue a citation, an aggrieved employee may
                                 24   commence a PAGA action against an employer ‘personally and on behalf of
                                 25   other current or former employees to recover civil penalties for Labor Code
                                 26   violations.’”). An “aggrieved employee” is defined as “any person who was

                                                                            2
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 3 of 15 Page ID #:1295




                                  1   employed by the alleged violator and against whom one or more of the
                                  2   alleged violations was committed.” Cal. Lab. Code § 2699(c).
                                  3
                                  4         “An employee plaintiff suing [under PAGA] does so as the proxy or
                                  5   agent of the state’s labor law enforcement agencies.” Arias, 46 Cal. 4th at
                                  6   986. An action for civil penalties under PAGA “is fundamentally a law
                                  7   enforcement action designed to protect the public and not to benefit private
                                  8   parties.” Id. (quoting People v. Pacific Land Research Co., 20 Cal. 3d 10, 17
                                  9   (1977)). “Because an aggrieved employee’s action under [PAGA] functions
                                 10   as a substitute for an action brought by the government itself, a judgment in
Central District of California
United States District Court




                                 11   that action binds all those, including nonparty aggrieved employees, who
                                 12   would be bound by a judgment in an action brought by the government.” Id.
                                 13   “Of the civil penalties recovered, 75 percent goes to the California Labor
                                 14   and Workforce Development Agency, leaving the remaining 25 percent for
                                 15   the ‘aggrieved employees.’” Ochoa-Hernandez v. Cjaders Foods, Inc., No. C
                                 16   08-2073 MHP, 2010 WL 1340777, at *1 (N.D. Cal. Apr. 2, 2010) (quoting
                                 17   Cal. Labor Code § 2699(i)).
                                 18
                                 19         Further, section 2699(l)(2) states, “[t]he superior court shall review
                                 20   and approve any settlement of any civil action filed pursuant to this part. The
                                 21   proposed settlement shall be submitted to the agency at the same time that
                                 22   it is submitted to the court.” Cal. Lab. Code § 2699(l)(2). “A court has
                                 23   discretion to approve the settlement of PAGA claims if the settlement would
                                 24   be ‘fair.’” Junhee Lee v. Esra Jung, No. 15-cv-01529-HRL, 2016 U.S. Dist.
                                 25   LEXIS 136162, at *2 (N.D. Cal. Sep. 29, 2016). “The court may consider
                                 26   factors such as the merits of the action, the maximum recovery the plaintiff

                                                                             3
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 4 of 15 Page ID #:1296




                                  1   could obtain if the merits were decided in his favor, and ‘how and why [the]
                                  2   parties arrived at the settlement amount.’” Hollis v. Weatherford US LP, No.
                                  3   1:16-CV-00252-JLT, 2017 WL 131994, at *2 (E.D. Cal. Jan. 12, 2017).
                                  4
                                  5         The LWDA has suggested some guidelines for approving PAGA
                                  6   claims, which have been cited with approval by a number of courts:
                                  7
                                            when a PAGA claim is settled, the relief provided for under the
                                  8         PAGA [should] be genuine and meaningful, consistent with the
                                  9         underlying purpose of the statute to benefit the public and, in
                                            the context of a class action, the court [should] evaluate
                                 10         whether the settlement meets the standards of being
Central District of California
United States District Court




                                 11         fundamentally fair, reasonable, and adequate with reference to
                                            the public policies underlying the PAGA.
                                 12
                                 13
                                      Syed v. M-I, L.L.C., No. 112CV01718DADMJS, 2017 WL 714367, at *13
                                 14
                                      (E.D. Cal. Feb. 22, 2017) (internal quotations and citations omitted);
                                 15
                                      O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1133 (N.D. Cal. 2016).
                                 16
                                      In doing so, the Court may “consider factors such as the merits of the
                                 17
                                      action, the maximum recovery the plaintiff could obtain if the merits were
                                 18
                                      decided in his favor, and ‘how and why [the] parties arrived at the settlement
                                 19
                                      amount.’” Hollis, 2017 WL 131994 at *2.
                                 20
                                 21
                                            As other courts in this district have found, however, “the Act is
                                 22
                                      surprisingly short on specifics,” and neither the California legislature, the
                                 23
                                      LWDA, nor California courts have identified “the appropriate standard for
                                 24
                                      approval of such a settlement.” Flores v. Starwood Hotels & Resorts
                                 25
                                      Worldwide, Inc., 253 F. Supp. 3d 1074, 1075 (C.D. Cal. 2017). As a result,
                                 26
                                      “[f]ederal district courts, sitting in diversity, have often been left to their own

                                                                               4
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 5 of 15 Page ID #:1297




                                  1   devices in this area of great importance to the citizens of California.” Id. at
                                  2   1075-76.
                                  3
                                  4                                III.   DISCUSSION
                                  5         Plaintiff brought this PAGA action in a representative capacity. The
                                  6   parties propose an aggregate settlement amount of $3,062,000.00, divided
                                  7   as follows:
                                  8          $1,505,601.46 to the LWDA;
                                  9          $501,867.16 to the Aggrieved Employees;
                                 10          $22,550.00 in administration costs;
Central District of California
United States District Court




                                 11          $1,020,666.67 in attorneys’ fees; and
                                 12          $11,314.71 in litigation costs and expenses.
                                 13
                                 14   A.    PAGA Settlement
                                 15         As discussed above, the Court adopts the “fair and reasonable”
                                 16   standard other courts have applied to review PAGA settlements. “A court
                                 17   has discretion to approve the settlement of PAGA claims if the settlement
                                 18   would be ‘fair.’” See Junhee Lee v. Esra Jung, 2016 U.S. Dist. LEXIS
                                 19   136162 at *2 (citing Nordstrom Commission Cases, 186 Cal. App. 4th 576,
                                 20   581 (2010)). The court may consider factors such as the merits of the
                                 21   action, the maximum recovery the plaintiff could obtain if the merits were
                                 22   decided in his favor, and “how and why [the] parties arrived at the settlement
                                 23   amount.”’ Hollis, 2017 WL 131994 at *2 (citing Junhee Lee v. Esra Jung,
                                 24   2016 U.S. Dist. LEXIS 136162 at *4-5).
                                 25
                                 26

                                                                             5
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 6 of 15 Page ID #:1298




                                  1         In the traditional PAGA settlement context, courts must review “the
                                  2   merits of the action [and] the maximum recovery the plaintiff could obtain” to
                                  3   ensure the LWDA and other potentially aggrieved employees, who are
                                  4   bound by the settlement, are not being short-changed. The Court finds the
                                  5   proposed settlement amount to be reasonable. The proposed settlement
                                  6   amount, $3,062,000.00, represents 17% of the maximum possible
                                  7   settlement value. (See Dkt. 76, at 15 (“Plaintiff could have obtained a
                                  8   maximum of $18 million in PAGA penalties assuming a 100% violation rate.
                                  9   Thus, Plaintiff’s $3M settlement translates to almost 17% of the soaking wet
                                 10   total verdict value.”)). Other courts considering similar factual
Central District of California
United States District Court




                                 11   circumstances have approved similar settlements. See, e.g., Rodriguez v.
                                 12   West Publ’g Corp., 2007 WL 2827379, at *9 (C.D. Cal. Sept. 10, 2007)
                                 13   (approving settlement awarding 30% of maximum damages).
                                 14
                                 15         The Court also finds the settlement is fair, reasonable, and adequate
                                 16   when considering “how and why [the] parties arrived at the settlement
                                 17   amount.” Hollis, 2017 WL 131994 at *2. Here, the parties exchanged
                                 18   significant amounts of information in advance of the mediation. Indeed,
                                 19   Defendant provided Plaintiff: “(1) Plaintiff’s wage statements, personnel file,
                                 20   and payroll records; (2) Defendant’s handbooks in effect during the relevant
                                 21   limitations periods; (3) forms used by Defendant and its employees relevant
                                 22   to Plaintiff’s claims; (4) a sampling of employee schedules, (5) over five
                                 23   years’ worth of timekeeping data consisting of over 300,000 work weeks and
                                 24   approximately 180,000 pay periods for approximately 5,000 of Defendant’s
                                 25   employees; (6) over five years’ worth of payroll data for the same group of
                                 26

                                                                             6
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 7 of 15 Page ID #:1299




                                  1   employees; (7) additional statistics for the group of aggrieved employee.”
                                  2   (Dkt. 76, at 9).
                                  3
                                  4         Plaintiff reviewed this information and evaluated “potential PAGA
                                  5   penalties that could be recovered, and the likelihood of recovering the same
                                  6   based on Defendant’s defenses to liability and the ability of the Court to
                                  7   award reduced penalties before entering mediation.” (Dkt. 76, at 10).
                                  8   Furthermore, there is no evidence of collusion; the settlement was reached
                                  9   as a result of arm’s length negotiation before an experienced mediator, with
                                 10   each side represented by counsel experienced in PAGA and wage and hour
Central District of California
United States District Court




                                 11   matters. (Dkt. 76, at 3). See Wren v. RGIS Inventory Specialists, No. C-06-
                                 12   05778 JCS, 2011 WL 1230826, at *6 (N.D. Cal. Apr. 1, 2011),
                                 13   supplemented, No. C-06-05778 JCS, 2011 WL 1838562 (N.D. Cal. May 13,
                                 14   2011) (“An initial presumption of fairness is usually involved if the settlement
                                 15   is recommended by class counsel after arm's-length bargaining.” (internal
                                 16   quotations and citation omitted)).
                                 17
                                 18         In sum, the Court finds the settlement is “consistent with the
                                 19   underlying purpose of the statute to [1] benefit the public,” Syed, 2017 WL
                                 20   714367 at *13; (2) “protect the public”; and (3) not “benefit private parties,”
                                 21   Arias, 46 Cal. 4th at 986. Further, the Court finds the PAGA settlement
                                 22   amount is “fundamentally fair, reasonable, and adequate.” Syed, 2017 WL
                                 23   714367 at *13.
                                 24
                                 25
                                 26

                                                                              7
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 8 of 15 Page ID #:1300




                                  1   B.    Attorneys’ Fees
                                  2         When evaluating attorneys’ fees, the Ninth Circuit has held that “the
                                  3   district court has discretion in common fund cases to choose either the
                                  4   percentage-of-the-fund or the lodestar method.” Vizcaino v. Microsoft Corp.,
                                  5   290 F.3d 1043, 1047 (9th Cir. 2002) (citing In re Wash. Pub. Power Supply
                                  6   Sys. Sec. Litig., 19 F.3d 1291, 1295–96 (9th Cir. 1994)). When using the
                                  7   percentage-of-the-fund method, “courts typically set a benchmark of 25% of
                                  8   the fund as a reasonable fee award, and justify any increase or decrease
                                  9   from this amount based on circumstances in the record.” Monterrubio v.
                                 10   Best Buy Stores, L.P., 291 F.R.D. 443, 455 (E.D. Cal. 2013); see Paul,
Central District of California
United States District Court




                                 11   Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989). The
                                 12   percentage may be adjusted upward or downward based on (1) the results
                                 13   achieved; (2) the risks of litigation; (3) the skill required and the quality of
                                 14   work; (4) the contingent nature of the fee; (5) the burdens carried by
                                 15   counsel; and (6) the awards made in similar cases. Monterrubio, 291 F.R.D.
                                 16   at 455 (citing Vizcaino, 290 F.3d at 1048–50).
                                 17
                                 18         Here, Plaintiffs’ Counsel seeks 33% of the total settlement fund, which
                                 19   is significantly higher than the Ninth Circuit’s 25% “benchmark award” for
                                 20   attorneys’ fees. Hanlon, 150 F.3d at 1029. Thus, before approving the
                                 21   proposed fee, the Court must evaluate it under the factors set forth in
                                 22   Vizcaino.
                                 23
                                 24         1. Results Achieved
                                 25         Plaintiffs’ Counsel have provided no evidence that it obtained an
                                 26   especially exemplary result. Here, the settlement amount obtained by

                                                                               8
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 9 of 15 Page ID #:1301




                                  1   Plaintiffs’ Counsel represents 17% of the maximum possible value, which is
                                  2   less than the settlement percentages in many of the cases Counsel cites to
                                  3   support its request for higher fees. See Clayton v. Knight Transp., No. 1:11-
                                  4   CV-00735-SAB, 2013 WL 5877213, at *7 (E.D. Cal. Oct. 30, 2013) (denying
                                  5   a request for one third of the common fund and awarding the benchmark
                                  6   where, among other things, the results achieved were “good” but not
                                  7   “exceptional” because class members were “anticipated to recover less than
                                  8   50% of their potential recovery”). Accordingly, this factor weighs against
                                  9   approving the proposed attorneys’ fees award.
                                 10
Central District of California
United States District Court




                                 11         2. Risks of Litigation
                                 12         Although Plaintiffs’ Counsel did assume some degree of risk by
                                 13   representing Plaintiffs, Plaintiffs’ Counsel have not shown that this case
                                 14   carries the type of extreme risk that would merit a significant departure from
                                 15   the 25% benchmark. Compare Monterrubio, 291 F.R.D. at 456–57 (finding
                                 16   case was not “extremely risky” although it was questionable whether the
                                 17   class could be certified, whether the plaintiff could prove an employer’s
                                 18   policies violated labor code sections on a “knew or should have known”
                                 19   standard, and whether plaintiff could overcome an “exhaustion defense”),
                                 20   and Hawthorne v. Umpqua Bank, No. 11-CV-06700-JST, 2015 WL 1927342,
                                 21   at *5 (N.D. Cal. Apr. 28, 2015) (holding the risk in a case did not merit an
                                 22   attorneys’ fee award of 33% even though the class counsel “expended a
                                 23   significant amount of time and effort litigating this case over the past three
                                 24   years and undertook a major risk by taking it on a contingency basis.”), with
                                 25   Vizcaino, 290 F.3d at 1048 (finding case “extremely risky” when, among
                                 26

                                                                             9
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 10 of 15 Page ID #:1302




                                  1   other factors, plaintiffs lost twice in district court and there was absence of
                                  2   supporting precedent).
                                  3
                                  4         Notably, the only case Plaintiffs’ Counsel relies on, Vizcaino, is largely
                                  5   distinguishable. In that case, the plaintiffs’ counsel requested a 3% increase
                                  6   in the Ninth Circuit benchmark on attorneys’ fees from 25% to 28% after
                                  7   litigating the case for 11 years. Vizcaino, 142 F. Supp. 2d at 1304. The
                                  8   court found that counsel took on several risks with litigating the action,
                                  9   including: (1) the class members signed agreements with Microsoft waiving
                                 10   their rights to employee benefits; (2) there was no controlling law on the
Central District of California
United States District Court




                                 11   benefits waiver issue; (3) the class suffered multiple losses in the district
                                 12   court which resulted in multiple appeals before the Ninth Circuit, and; (4)
                                 13   Microsoft is one of the nation’s most formidable companies, and Plaintiffs’
                                 14   Counsel worked with several law firms on the matter for several years which
                                 15   complicated their work. (Id.) Here, Plaintiffs’ Counsel requests an even
                                 16   greater award than the award granted in Vizcaino (33%) after litigating this
                                 17   case for five years and defending one appeal before the Ninth Circuit.
                                 18   Moreover, while the Court recognizes the challenges of litigating a case
                                 19   during the COVID-19 pandemic, Plaintiffs’ Counsel fails to describe any
                                 20   specific challenges that were faced with settling this case as a result of the
                                 21   pandemic. (Dkt. 76, at 19). Nevertheless, as the parties note, this case
                                 22   presented some complex and novel issues concerning the choice of law
                                 23   provision. Accordingly, this factor weighs slightly in favor of an upward
                                 24   deviation from the benchmark.
                                 25
                                 26

                                                                             10
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 11 of 15 Page ID #:1303




                                  1         3. Skill and Quality of the Work
                                  2         While the Court does not doubt Plaintiffs’ Counsel are experienced
                                  3   and skilled litigators, they have not shown the kind of exceptional skill or
                                  4   quality of work to warrant a departure from the 25% benchmark. Thus, this
                                  5   factor weighs against approving the proposed attorneys’ fees award.
                                  6
                                  7          4. Contingent Nature of the Fee and Burdens Carried
                                  8         “It is an established practice in the private legal market to reward
                                  9   attorneys for taking the risk of non-payment by paying them a premium over
                                 10   their normal hourly rates for winning contingency cases.” In re Washington
Central District of California
United States District Court




                                 11   Pub. Power Supply Sys. Sec. Litig., 19 F.3d at 1299. Thus, whether
                                 12   Plaintiffs’ Counsel have taken the case on a contingency fee basis must be
                                 13   considered when deciding to vary from the 25% benchmark. Monterrubio,
                                 14   291 F.R.D. at 457. Here, Plaintiffs’ Counsel took this case on a contingency
                                 15   fee basis. Thus, this factor weighs slightly in favor of an upward deviation
                                 16   from the benchmark.
                                 17
                                 18         5. Awards Made in Similar Cases
                                 19         As noted above, 25% is the Ninth Circuit’s “benchmark award for
                                 20   attorney[s’] fees.” Hanlon, 150 F.3d at 1029. Plaintiffs’ Counsel request the
                                 21   Court enhance the award, citing to cases in which courts have awarded
                                 22   attorneys’ fees at or above one third of the total settlement fund. (See 76, at
                                 23   22-23). Plaintiffs’ Counsel, nevertheless, have failed to show how any of
                                 24   those cases are similar to this one. See Regino Primitivo Gomez, et al. v.
                                 25   H&R Gunlund Ranches, Inc., No. CV F 10–1163 LJO MJS, 2011 WL
                                 26   5884224 (E.D. Cal. 2011) (approving attorneys’ fees award equal to 45% of

                                                                             11
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 12 of 15 Page ID #:1304




                                  1   the settlement fund but which also included costs of administration as
                                  2   plaintiffs' counsel also acted as claims administrator). In fact, in cases
                                  3   where class members recovered a similarly low percentage award, the
                                  4   Court has found the result achieved does not justify a departure from the
                                  5   benchmark. Hillman v. Lexicon Consulting, Inc., No. EDCV 16-01186-VAP-
                                  6   SPx, 2017 WL 10434013, at *6 (C.D. Cal. Oct. 12, 2017). Therefore, this
                                  7   factor weighs against a departure from the 25% benchmark.
                                  8
                                  9         6. Burdens Carried by Plaintiffs’ Counsel
                                 10         Plaintiffs’ Counsel have provided information as to the costs in
Central District of California
United States District Court




                                 11   prosecuting this action, which, combined, account for $11,202.91 of the total
                                 12   $1,020,656.46 requested. (Dkt. 76-1, ¶ 37-38). The Court finds these
                                 13   expenses reasonable, but not overly burdensome. This factor also weighs
                                 14   against the proposed fee enhancement.
                                 15
                                 16         7. Lodestar Cross-Check
                                 17         Calculation of the lodestar, which measures the lawyers’ investment of
                                 18   time in the litigation, provides a check on the reasonableness of the
                                 19   percentage award. Where such investment is minimal, as in the case of an
                                 20   early settlement, the lodestar calculation may convince a court that a lower
                                 21   percentage is reasonable. Similarly, the lodestar calculation can be helpful
                                 22   in suggesting a higher percentage when litigation has been protracted.
                                 23   Thus, while the primary basis of the fee award remains the percentage
                                 24   method, the lodestar may provide a useful perspective on the
                                 25   reasonableness of a given percentage award. Vizcaino, 290 F.3d at 1050.
                                 26

                                                                            12
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 13 of 15 Page ID #:1305




                                  1          “To inform and assist the court in the exercise of its discretion, the
                                  2   burden is on the fee applicant to produce satisfactory evidence—in addition
                                  3   to the attorney’s own affidavits—that the requested rates are in line with
                                  4   those prevailing in the community for similar services by lawyers of
                                  5   reasonably comparable skill, experience and reputation.” Camacho v.
                                  6   Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (quoting Blum v.
                                  7   Stenson, 465 U.S. 886, 896 (1984)). Here, Plaintiffs’ Counsel report that its
                                  8   lodestar is $490,640.00, based on a total of approximately 653.7 hours at
                                  9   hourly rates of $500, $800, and $850 for each attorney on the matter and
                                 10   $150.00-$475.00/hour for the 15 hours spent by law clerks. (Dkt. 76-1, ¶
Central District of California
United States District Court




                                 11   35).
                                 12
                                 13          After a review of Plaintiffs’ Counsel’s declarations, the Court
                                 14   concludes that the lodestar amount is reasonable considering the work
                                 15   performed and the prevailing rates in the community for attorneys of
                                 16   comparable skill, experience and reputation. Counsel provided supporting
                                 17   evidence as to the prevailing rates in the community for similar services by
                                 18   lawyers of reasonably comparable skill. (Id., Ex. A-B). Further, Counsel
                                 19   have provided detail regarding the number of hours it spent on this case.
                                 20
                                 21          Moreover, the fee Counsel seeks reflects a multiplier of 2.5 on the
                                 22   lodestar which is reasonable for a complex class action case. See Hopkins
                                 23   v. Stryker Sales Corp., 11CV2786-LHK, 2013 WL 496358, at *4 (N.D. Cal.
                                 24   Feb. 6, 2013) (“Multipliers of 1 to 4 are commonly found to be appropriate in
                                 25   complex class action cases.”). In the recent $50 million settlement in
                                 26   Spann, Judge Olguin held that a multiplier of 3.07 was “well within the range

                                                                             13
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 14 of 15 Page ID #:1306




                                  1   of reasonable multipliers.” Spann v. J.C. Penney Corp., 211 F. Supp. 3d
                                  2   1244, 1265 (C.D. Cal. 2016); see also Vizcaino, 290 F.3d at 1052–1054
                                  3   (surveying multipliers in 23 class action suits and recognizing that courts
                                  4   applied multipliers of 1.0 to 4.0 in 83% of surveyed cases); Parkinson v.
                                  5   Hyundai Motor Am., 796 F. Supp. 2d 1160, 1170 (C.D. Cal. 2010) (observing
                                  6   that “multipliers may range from 1.2 to 4 or even higher”).
                                  7
                                  8         In sum, four of the Vizcaino factors weigh against departing from the
                                  9   25% attorneys’ fee award benchmark and two factors weigh in favor. In
                                 10   addition, Plaintiffs’ Counsel’s lodestar calculation figures are reasonable.
Central District of California
United States District Court




                                 11   The Court therefore finds that the facts of this case support a departure from
                                 12   the benchmark by 2% from 25% to 27%.
                                 13
                                 14         Accordingly, the Court DENIES Plaintiffs’ Counsel’s application for
                                 15   attorneys’ fees equal to 33% of the settlement fund ($1,020,666.67).
                                 16   Instead, the Court APPROVES an attorneys’ fees award of 27% of the
                                 17   settlement fund ($826,740.00), with the remainder of the settlement allotted
                                 18   to attorneys’ fees evenly divided between the LWDA and Aggrieved
                                 19   Employees.
                                 20
                                 21                               IV.    CONCLUSION
                                 22         For the reasons stated above, the Court GRANTS the Motion IN
                                 23   PART. The Court APPROVES the proposed aggregate settlement amount
                                 24   of $3,062,000.00. The Court DENIES the Motion as to the proposed award
                                 25   of attorneys’ fees.
                                 26

                                                                            14
                                 Case 5:15-cv-01305-VAP-SP Document 79 Filed 01/07/21 Page 15 of 15 Page ID #:1307




                                  1        The Court APPROVES the settlement as follows:
                                  2         $1,602,564.79 to the LWDA;
                                  3         $598,830.50 to the Aggrieved Employees;
                                  4         $22,550.00 in administration costs;
                                  5         $826,740.00 in attorneys’ fees; and,
                                  6         $11,314.71 in litigation costs and expenses.
                                  7
                                  8   IT IS SO ORDERED.
                                  9
                                 10      Dated:    1/7/21
Central District of California
United States District Court




                                 11                                                      Virginia A. Phillips
                                                                                    United States District Judge
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                         15
